Citation Nr: 1429749	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the case for further development in July 2011, and the case has since been returned to the Board for appellate review.  On remand, the RO granted service connection for posttraumatic stress disorder and residuals of a right foot fracture in a July 2012 rating decision; the Veteran has not challenged any aspect of this decision.  Thus, the Board finds that these claims are no longer in appellate status, and no further consideration is necessary.

The Virtual VA electronic claims file contains additional evidence of the Veteran's VA treatment, the July 2012 supplemental statement of the case, and a June 2014 written appellate brief.  The Veterans Benefits Management System electronic claims file does not contain any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim of service connection for right ear hearing loss, remand is required to provide the Veteran with a new VA examination.  The August 2011 VA examiner indicated that he was unable to obtain results adequate for rating purposes even with repeated instruction, and the September 2011 opinion was based on this examination, with an assumption that the Veteran had current hearing loss.  The examiner provided a negative nexus based upon a lack of hearing loss demonstrated at service discharge; but the absence of in-service evidence of hearing loss is not fatal a claim.  38 C.F.R. § 3.303(d) (2013); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, VA treatment records show a diagnosis of bilateral sensorineural hearing loss and that the Veteran was issued hearing aids; a new examination is needed to consider the Veteran's complete history and address these discrepancies.  See, e.g., May 2010 and July 2013 VA treatment records.

Remand is also required to obtain records.  The July 2011 remand instructed the AOJ to obtain VA treatment records dated from September 2007 to the present.  On review, a portion of these records (listed in the remand instructions below) does not actually appear in the labeled Virtual VA entry and should be obtained.  While on remand, the Veteran should be afforded another opportunity to submit or request that VA attempt to obtain updated treatment records.  The Veteran has also indicated that he may apply for Social Security Administration (SSA) disability benefits, and any related records should be obtained.  As a decision on the service connection claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined and remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and back disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  It is noted that the Veteran has reported various private treatment for his back but has not provided authorization for VA to attempt to obtain these records.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

2.  In addition, obtain any outstanding and pertinent VA treatment records from the North Texas Health Care System, including the records listed in the Virtual VA CAPRI entry from June 2011 to July 2012 (this entry does not contain those records) and the audiogram results from May 2010 and July 2013 in the Vista Imaging System or other appropriate records database.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current right ear hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has right ear hearing loss that manifested during or is otherwise related to his military service, including noise exposure therein.  In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The examiner should also discuss the significance, if any, of the June 1970 documentation of right otitis media in the Veteran's service treatment records.  See also May 2010 and July 2013 VA treatment records (current hearing loss treatment); August 2011 VA audio examination report.

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's back disorder.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder was caused or aggravated by military service. The examiner must specifically address the Veteran's lay statements regarding his back symptoms in and after service.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, including consideration of whether additional development regarding the TDIU claim is warranted, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


